COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-11-00360-CV


BOBBY G. JOHNSON AND                              APPELLANTS
GEORGIA JOHNSON,
INDIVIDUALLY AND AS
BENEFICIARIES OF THE
JOHNSON FAMILY TRUST

                                     V.

MORTGAGE ELECTRONIC                                APPELLEES
REGISTRATION SYSTEMS, INC.
("MERS") AS NOMINEE FOR WMC
MORTGAGE CORPORATION AND
WELLS FARGO BANK N.A. AS
TRUSTEE OF RMAC REMIC
TRUST SERIES 2009-10


                                 ------------

        FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------



    1
     See Tex. R. App. P. 47.4.
      We have considered “Appellants' Motion To Dismiss Appeal.” It is the

court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by the party incurring the same, for which

let execution issue. See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: October 27, 2011




                                    2